Vinje, J.
It would profit neither the parties to the action nor the legal profession to set out and discuss the evidence that resulted in the findings made by the trial court. There was a sharp conflict in the evidence, and, as to the title to the personal property, it would support a finding for plaintiff. But the trial court saw the witnesses, and his conclusion- as to their veracity cannot be disturbed upon appeal since there is nothing inherently improbable in the existence of the facts found.
The case presents no basis for a reformation of the deed so as to call for the building of a house, first, because the evidence is too weak and unsatisfactory to sustain reformation, and second, it is too indefinite because it fails to disclose what kind of a house should be built, either as to kind of material, size, number of rooms, cost, or any other fact that would render specific performance possible. Evidence to sustain a reformation must be clear and satisfactory. Govier v. Brechler, 159 Wis. 157 (149 N. W. 740), and cases cited on page 164. Taking the evidence given by plaintiff as true, the court would have to make essential parts of the contract between them if it attempted to declare what kind of a house should be built. Under such circumstances the court properly refused reformation.
By the Court. — Judgment affirmed.